IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


FRATERNAL ORDER OF POLICE, FORT            : No. 129 WAL 2019
PITT LODGE NO. 1,                          :
                                           :
                   Petitioner              : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
                                           :
             v.                            :
                                           :
                                           :
CITY OF PITTSBURGH,                        :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 24th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.